Per Curiam.
Section 2710 of the Code provides, by the amendment of 1881 (Laws of that year, chap. 535), that in case a person cited as one having property of the deceased shall interpose a written answer, duly verified, that he is the *319-owner of the property the possession of which is charged upon him, or that he is entitled to the possession thereof by virtue of any lien thereon, or special property therein, the surrogate shall dismiss the proceedings as to such property so claimed.
Such an answer was interposed on this application, and it became the duty of the surrogate to dismiss the proceedings in accordance with the provisions of the section to which reference has just been made.
He had no power to investigate the verity of the denial thus made, and the order should be reversed, with ten dollars costs and disbursements.